Case 1:19-cv-17196-NLH-JS Document 218 Filed 12/02/20 Page 1 of 1 PageID: 2509



December 2, 2020


James Birchmeier, Esq.
Birchmeier and Powell, LLC
1980 NJ-50
Tuckahoe, NJ

RE: McBride v. Washington Township et al 1:19-cv-17196

Dear Mr. Birchmeier,

As you are aware, I am the Plaintiff proceeding pro se in the above, referenced litigation. The matter is
presently dismissed without prejudice with a motion for leave to file an amended complaint pending a
decision.

As you are also aware, you have a duty to preserve discoverable evidence related to this litigation until a
final disposition is reached. A dismissal without prejudice is not a final disposition and a motion that will
“reinstate” the case is currently pending.

Accordingly, please advise Washington Township’s Police Officers Christopher Tarasevich and Kevin
Tarasevich to preserve all of their financial records (personal, business, or otherwise) from January 1,
2017 to the present. Same will be used in the oral video recorded deposition of both employees of your
client.

Very truly yours,


Brian McBride
86 Goodwin Parkway
Sewell, NJ 08080
